DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-13 are examined in the office action of which claims 1, 3-5 and 9 were amended in the reply dated 02/15/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 5, claim 5 was amended to recite “The aluminum alloy of claim 1, wherein the aluminum alloy is heated to a temperature between 850 to 900°C during manufacture.” However, instant specification teaches as follows:
{page 2:21-25} A method for manufacturing an aluminum alloy is provided comprising: melting aluminum (Al) by heating the aluminum (Al) up to a temperature of 700° C. to 800° C.; heating the melted aluminum to a temperature between 850° C. and 900° C. and adding silicon (Si) to the melted aluminum (Al) to produce a first intermediate alloy;
{page 10:25-29} At task 103, a predetermined amount of silicon (Si) may be added to the completely molten aluminum (Al). According to an embodiment, the silicon (Si) may be added after the completely molten aluminum (Al) reaches a temperature of 850° C. to 950° C. According to an embodiment, the silicon (Si) may be added in the range of 4.0 wt% to 10.0 wt%.
Therefore, instant specification does not teach heating the aluminum alloy to a temperature between 850 to 900°C during manufacture as claimed in the instant claim rather the specification teaches “heating the melted aluminum to a temperature between 850° C. and 900° C. and adding silicon (Si) to the melted aluminum (Al) to produce a first intermediate alloy”. Therefore, instant claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-13, instant claim 1 was amended to recite the constituent elemental ranges and further requires “81.5 to 95.61 weight% of aluminum (Al) and at least one impurity”. The sum of the minimum of constituent elements yields a value of 4.39 weight% which means that the remaining can only be high as 95.61 weight% (100-4.39). However, instant claims require “81.5 to 95.61 weight% of aluminum (Al) and at least one impurity” thereby raising the question how the maximum for Al can be 95.61 if the claim also requires the presence of “at least one impurity”. Therefore, it is unclear as to how the claimed values and all of the limitations can be attained thereby making the instant claim and its dependents indefinite.
Regarding claims 1-13, instant claim 1 requires “0.1 to 1.0 weight % zinc (Zn) for enhancing corrosion resistance and strength of the aluminum alloy”. However, it is unclear what “strength” it is referring to such as yield strength, tensile strength or if it refers to degree of hardness. Claims 2-13 are dependents of claim 1, do not resolve the above issue and thereby also indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
List 1
Element
Instant Claims
(wt%)
CN’473
(wt%)
Si
4.0 – 10.0
1 – 25 
Mg
0.1 – 4.0
0 – 10
Cr
0.1 – 1.0
0 – 2
Zn
0.1 – 1.0
0 – 15
Mn
0.05 – 1.0
0 – 3 
Ti
0.01 – 1.0
claim 11: between 0.8 – 1.0 
0 – 7 
Sn
0.4 – 0.5
0 – 2 
Al and impurities
81.5 to 95.61 Al and at least one impurity
Al balance
Impurity < 2.0
at least one impurity
Claim 2: at least one impurity includes at least one of Cu, Ni & Fe
Claim 3: Cu and Ni, if present, are greater than 0.00 weight% and equal to or less than 0.05 weight %
Claim 4: Fe, if present, greater than 0.00 weight% and equal to or less than 0.03 weight %
Cu: 0 – 10
Ni: 0 – 3
Fe: < 3





Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103031473 A of Li and its English machine translation (CN’473).
Regarding claims 1 and 11, CN 103031473 A of Li and its English machine translation (CN’473) teaches an aluminum alloy with a composition {abstract, [0026]-[0027], claims 1-4} wherein claimed ranges of the various elements and at last one impurity of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Although the prior art teaches [0006] “Zn, Mg, Cu can be used as the reinforcing element, the heat treatment is high strength cast aluminium alloy” and “Ti, B, Zr in the aluminum alloy to form fine compound, crystal core as aluminium solid solution, has the function of strong thinning aluminium solid solution crystal grain”, it is noted that the prior art does not explicitly teach of the intended use or purpose of the addition of Zn and Sn of the instant claims. Nevertheless, since the prior art allows the addition of the elements in the ranges claimed (see analysis above), the elements would have similar effects as claimed in the instant claims. Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).
With respect to the impurities, the prior art teaches [0006]-[0007] of “deleterious effects of Fe” and Fe being an impurity and further teaches the presence of Cu, Ni and Fe in its alloy wherein the claimed ranges overlap or lie inside the ranges provided by the prior art thereby reading on the instant claimed limitations.
Regarding claims 2-4, the prior art teaches [0006]-[0007] of “deleterious effects of Fe” and Fe being an impurity and further teaches the presence of Cu, Ni and Fe in its alloy wherein the claimed ranges of the various elements overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding the intended use or purpose of the adjustment of Cu, Ni and Fe of the instant claims, it is noted that the prior art does not explicitly teach of the intended use or purpose of the instant claims. Nevertheless, since the prior art allows the presence of the elements in the ranges claimed (see analysis above), the elements would have similar effects as claimed in the instant claims. Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).
Regarding claims 5 and 6, instant claims recite “The aluminum alloy of claim 1, wherein the aluminum alloy is heated to a temperature between 850 to 900°C during manufacture.”  (claim 5) and “The aluminum alloy of claim 1, wherein the aluminum alloy is subjected to a casting pressure of 75 MPa during the die casting.” (claim 6). The limitations of being “heated to” and “subjected to” during the die-casting or manufacture in the instant claims are being interpreted as being written in the form of a product-by-process claim. However, MPEP provides the guidance that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) See MPEP § 2113. Since the prior art teaches a product, a die cast aluminum alloy with similar composition (see analysis of claim 1 above), the product of the instant product-by-process claims is the same as the product or obvious from the product of the prior art. 
Regarding claims 7-9, the prior art teaches {Tables 1-3} that its embodiments have tensile strengths of 263.7, 311, 240, 291, 220 and 283 MPa, yield strengths of 196, 238, 192, 230, 180 and 218 MPa, yield strengths of 1.8, 2.4, 2, 1.6, 1 and 0.8 % meaning that the alloys of the prior art would have strengths and elongation wherein the claimed ranges of the properties of the instant claims overlap or lie inside the ranges of the alloy of the prior art. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding claim 10, instant claim depends on claim 1 and the recitation of "the aluminum alloy is used at least one of an external housing, an internal housing, and a bezel of the electronic device" is interpreted as a statement reciting purpose or intended use or capability of the aluminum alloy. 
As the prior art teaches a die-cast alloy with similar composition (see claim 1 analysis above) and similar properties (see tensile strength, yield strength, elongation of instant alloy), the alloy of the prior art would be capable of being used as part of “an external housing, an internal housing, and a bezel of the electronic device”. Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).
In the alternative, the prior art teaches an aluminum alloy with substantially similar composition of claim 1 and as noted above the properties are similar. In addition, as is well known to one skilled in the art, Aluminum alloys generally have good thermal and electrical conductivity, are lighter and have better workability than stainless steel. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use it as part of as part of “an external housing, an internal housing, and a bezel of the electronic device” as claimed in instant claims to take advantage of the properties of aluminum alloys such as its good electrical conductivity and lightness. An example of such a demonstration would be external housings of telephones (cordless, cellular).

Regarding claims 12-13, it is noted that the prior art does not explicitly teach of the limitation of the instant claims of (i) at least a portion of the magnesium and at least a portion of the silicon in the aluminum alloy combine to form Mg2Si [instant claim 12] and (ii) at least a portion of the magnesium in the aluminum alloy oxidizes to form an MgO layer on a surface of a product made from the aluminum alloy [instant claim 13].
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II.
Therefore, it is expected that the alloy of the prior art possesses the properties as claimed in the instant claims since a) the claimed and prior art products are identical or substantially identical in structure or composition (see compositional analysis of claim 1 above), b) the claimed and prior art products are produced by identical or substantially identical processes [instant alloy and the alloy of the Prior art are made by die casting] and c) the alloy of the prior art has substantially identical properties such as tensile strength, yield strength and elongation as the instant alloy.
It is noted that the claim 13 is directed to a property of a product made from the instant alloy making the instant alloy an intermediate product. Since the alloys of the instant claim and that of the prior art are substantially identical in terms of composition and made by substantially identical process of die casting, the alloy of the prior art would be capable of making a product with the claimed properties since the intermediate product is the substantially identical. In other words, since the prior art teaches a die-cast alloy with similar composition (see claim 1 analysis above) and similar properties (see tensile strength, yield strength, elongation), the alloy of the prior art would be capable of producing the product as claimed in the instant claim.
Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).

Response to Affidavit or Declaration Under 37 CFR 1.132
The declaration under 37 CFR 1.132 filed 0 is insufficient to overcome the rejection, “Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103031473 A of Li and its English machine translation (CN’473)” as set forth in the last Office action because:
In the declaration, Applicant presents four samples named Zn 0.1, Zn 0.3, Zn 0.8 and Zn 1.3 with varying amounts of Zn and provides a) the compositional make-up, b) results of the spray tests (four pictures) and c) tensile test results (tensile strength, yield strength and elongation) for the four samples.
Closer look at the samples and their compositional make up show that all of the other elements in the first three samples (Zn 0.1 Zn 0.3 and Zn 0.8) having all elements other than Zn and Al being varied (Al is varied as the balance due to the change in the Zn content). However, sample Zn 1.3 shows that Ni amount is also changed versus all of the others (0.00 vs 0.05). Since the data presented in the declaration presents multivariable changes as shown above, one cannot conclude that the effects are only due to the changes in Zn as declared by the Applicant.
Even if one assumes that these effects are unexpected as declared by the Applicant,  the data that the declaration provides paints a different story. First, the pictures of the salt spray tests are not clear as they are blurry and do not convey that what is acceptable/ “excellent corrosion characteristics” vs. “unacceptable”/”badly corroded” {see declaration par. 6, 9-10} and the declaration fails to provide any quantitative corrosion measurement data to show that the results are unexpected. Second, the tensile tests show that as Zn increased from 0.1to 0.3 to 0.8 to 1.3, the tensile strength and elongation decreased while the yield strength increased. The data points out that this is a trend and does not show any unexpected results as argued by the Applicant.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., "excellent corossion characteristics", "best strength and corossion characteristics") are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In addition, it is noted that Applicant claims that 0.1 to 1.0 Zn is critical to attaining the instant alloy. However, Applicant only provides data for four samples with Zn 0.1, Zn 0.3, Zn 0.8 and Zn 1.3. MPEP provides that Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP § 716.02(d). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP § 716.02(d) II. However, provides no data with respect to not including the Zn or a value below the lower limit of 0.1 thereby failing to establish unexpected results over the claimed range.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Response to Arguments
Amendments to the instant claims along with Applicant’s arguments, see page 6, filed 02/15/2022, with respect to rejections of  a) Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention, and b) Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0060731 A1 of Hwang (US’731) have been fully considered and are persuasive.  The rejections of 11/26/2021 has been withdrawn. 
Applicant's arguments filed 02/15/2022 with respect to rejections under 35 USC 112(b) have been fully considered but they are not persuasive. Although the Applicant indicates the term “strength” has been removed from the instant claims, instant claim 1 still recite strength – see range for Zn in claim 1. Therefore, the rejection is maintained
Applicant's arguments filed 02/15/2022 with respect to rejection “Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103031473 A of Li and its English machine translation (CN’473)” have been fully considered but they are not persuasive.
Regarding the argument A. (see page 8 of the remarks), Applicant's argument have been fully considered but they are not persuasive. Examiner does not rely on “routine optimization” rationale as claimed by the Applicant. The rationale relied upon by the Examiner is based upon overlapping, approaching, and similar ranges, amounts, and proportions and is as follows. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding the argument B. (see page 8-9 of the remarks), Applicant's argument have been fully considered but they are not persuasive. With respect to the declaration, please see section titled “Response to Affidavit or Declaration Under 37 CFR 1.132”. Moreover, the data that the declaration provides no evidence of unexpected results. First, the pictures of the salt spray tests are not clear as they are blurry and do not convey that what is acceptable/ “excellent corrosion characteristics” vs. “unacceptable”/”badly corroded” {see declaration par. 6, 9-10} and the declaration fails to provide any quantitative corrosion measurement data to show that the results are unexpected. Second, the tensile tests show that as Zn increased from 0.1to 0.3 to 0.8 to 1.3, the tensile strength and elongation decreased while the yield strength increased. The data points out that this is a trend and does not show any unexpected results as argued by the Applicant. With respect to the argument that the ranges are critical, Applicant only provides data for four samples with Zn 0.1, Zn 0.3, Zn 0.8 and Zn 1.3. MPEP provides that Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP § 716.02(d). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP § 716.02(d) II. However, provides no data with respect to not including the Zn or a value below the lower limit of 0.1 thereby failing to establish unexpected results over the claimed range.
Regarding the argument C. (see page 9-10 of the remarks), Applicant's argument have been fully considered but they are not persuasive. The prior art teaches a range for Zn and teaches that “[0006] For melt processing of aluminium alloy, wants to improve its mechanical property, but also adding the alloy element to realize the alloy strengthening. At present, the cast aluminium alloy of the main alloying elements with Si, Mg, Cu, Re, Zn, Mn, Ni, Cd, Cr and V, Be, Ti, B, Zr, Fe, etc., in these elements, Zn, Mg and Cu in solid solubility of Al is large, then is Mn, Si, Ti, Cr, Zr, V and RE, Be, Ni, Cd, solid solubility of Fe is small. main additive element in aluminium casting alloy, Zn, Mg, Cu can be used as the reinforcing element, the heat treatment is high strength cast aluminium alloy.” indicating the benefits of adding Zn in the range provided by the prior art.
Regarding the argument D. (see page 10 of the remarks), Applicant's argument have been fully considered but they are not persuasive. First, the fact pattern of the instant claims is different from those cited by the Applicant. First, the case that the attorney cites deals with temperature, and a rejection under anticipation with respect to the temperature range. However, instant claims deal with compositional ranges of an alloy and the rejection is not an anticipation rejection rather obviousness rejection. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733